
	

113 HR 5606 IH: Homemade Firearms Accountability Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5606
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Honda (for himself, Ms. Bass, Mr. Waxman, Mr. Conyers, Ms. Lee of California, Mr. Swalwell of California, Ms. Schakowsky, Mr. Grijalva, Mr. Lowenthal, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to require homemade firearms to have serial
			 numbers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Homemade Firearms Accountability Act of 2014.
		2.Requirement that homemade firearms have serial numbers
			(a)In generalChapter 44 of title 18, United States Code, is amended by inserting after section 923 the
			 following:
				
					923A.Serial numbers for homemade firearms
						(a)RequestA person who has attained 18 years of age and desires to make a firearm, or obtain a unique serial
			 number or other identifying mark for a firearm made by the person after
			 1968, may request a licensed dealer to issue a unique serial number or
			 other identifying mark for the firearm, which request shall describe the
			 firearm involved, and state whether the firearm will be (or is) a handgun.
						(b)Consideration
							(1)Treatment of request as transfer proposalA request made of a licensed dealer pursuant to subsection (a) with respect to a firearm shall be
			 treated as a proposed transfer of the firearm from the licensed dealer to
			 the applicant, for purposes of section 922(t) of this title and section
			 103 of the Brady Handgun Violence Prevention Act.
							(2)Issuance of serial numberA licensed dealer may issue to an applicant a unique serial number and identifying mark for a
			 firearm pursuant to such a request if, applying paragraph (1) of this
			 subsection to the request, section 922(t) or other law would not prohibit
			 the licensed dealer from transferring the firearm to the applicant.
							(3)Fee authorityA licensed dealer may charge an applicant a fee for each serial number and identifying mark
			 assigned and issued under this section, in an amount that is not more than
			 the actual costs associated with assigning and issuing the serial number
			 and identifying mark, and a fee for contacting the national instant
			 criminal background check system with respect to the applicant.
							(c)Prohibitions; requirements
							(1)Ban on making firearm before obtaining serial numberIt shall be unlawful for any person, in or affecting interstate or foreign commerce, to make a
			 firearm, unless the person has obtained a serial number and identifying
			 mark for the firearm under this section.
							(2)Ban on possession or transfer of firearm without serial numberIt shall be unlawful for any person, in or affecting interstate or foreign commerce, to possess or
			 transfer a firearm made by the person after 1968, unless—
								(A)a serial number and identifying mark for the firearm has been issued under this section;
								(B)within 10 days after the issuance, the serial number and identifying mark is stamped on or
			 otherwise permanently affixed to the firearm; and
								(C)if the firearm is made from polymer plastic, 3.7 ounces of material type 17–4 PH stainless steel,
			 on which the unique serial number or identifying mark is stamped or
			 otherwise permanently affixed, are embedded within the plastic.
								(3)ExceptionsThis subsection shall not apply to—
								(A)a firearm to which a serial number has been assigned pursuant to section 923 of this title or
			 chapter 53 of the Internal Revenue Code of 1986; or
								(B)a licensed manufacturer.
								(d)Administrative provisionThe Attorney General shall maintain, and make available on request, information on—
							(1)the number of serial numbers and identifying marks issued under this section; and
							(2)the number of arrests for violations of this section.
							.
			(b)PenaltiesSection 924(a) of such title is amended—
				(1)in paragraph (5), by adding at the end the following: For purposes of this paragraph, the issuance of a serial number and identifying mark for a firearm
			 in violation of section 923A shall be considered a transfer of the firearm
			 in violation of section 922(t).; and
				(2)by adding at the end the following:
					
						(8)Whoever knowingly violates section 923A(c) shall be fined under this title, imprisoned not more
			 than 6 months (or, if the firearm involved in the violation is a handgun,
			 1 year), or both..
				(c)Clerical amendmentThe table of sections for chapter 44 of such title is amended by inserting after the item relating
			 to section 923 the following:
				
					
						923A. Serial number requirement for homemade firearms..
			(d)Effective dateThe amendments made by this section shall take effect on January 1, 2016.
			
